Exhibit (k)(i) - Transfer Agent Agreement AGREEMENT FOR ILLINOIS STOCK TRANSFER COMPANY SERVICES I. THIS AGREEMENT made this 7th day of June 2011 by and between the Illinois Stock Transfer Company (hereinafter “IST”) and Dividend and Income Fund, Inc. (hereinafter “the Client”). See accompanying Rider “A” hereto made part of this Agreement. II. THIS AGREEMENT confirms that IST and the Client agrees and understands that IST will provide: · All Transfer Agent Services for the agreed upon Annual Flat Fee /Per Account Fee as described in Transfer Agent Fee Proposal that is attached: · If incurred, requested, or required, all additional services described in Appendix B, upon your verbal or written request, at the listed fee for each such additional service therein identified, an abbreviated copy of which was previously provided and a complete copy of which is included and are made a part hereof. These fees are “locked in” for a period commencing from June 7, 2011 and extending each calendar year through December 31, 2013. During this initial three year period, Client is only responsible for the remainder of each calendar year if, for some reason, the entire three year period is not fulfilled. Thereafter this Agreement shall be deemed to continue from full calendar year to full calendar year, unless shortened or extended for a different period by a separate written agreement executed by both IST and the client. See accompanying Rider “B” hereto made part of this Agreement. III. THIS AGREEMENT confirms that Appendix A consists of the annual calendar year services for: · Annual Account Maintenance and Dividend Reinvestment Fees · Transfer Agent Services Included in Annual Fee – Schedule A IV. THIS AGREEMENT confirms that Appendix B that is attached and denotes the common additional services but also includes the more uncommon services above and beyond your contract services or as to be quoted and is included as noted in the pages entitled “Transfer Agent Full Laundry List of Fees – Appendix B”. V. THIS AGREEMENT confirms that IST agrees that it shall perform all services pursuant to this Agreement as required. This contract shall also be binding including any IST or Client name change(s) or any IST or Client ownership change(s) for the duration of its tenure. VI. THIS AGREEMENT confirms that the Client will pay IST in full for all services and any other expenses incurred in acting for the Client in a timely and current fashion as specified in the Transfer Agent Fee pages. VII. THIS AGREEMENT confirms that this contract shall set prices as shown in Appendix A and Appendix B, unless otherwise noted in those respective Appendixes for the duration of the contract. Any services, including account maintenance, beyond the contract date are on a full calendar year to full calendar year basis. See accompanying Rider “C” hereto made part of this agreement. VIII THIS AGREEMENT confirms adoption of all surety bonds covering lost, stolen or destroyed stock certificates now or hereinafter in effect. IX. THIS AGREEMENT confirms that any future issues (classes of stock, such as Preferred Shares, Restricted Award Shares, Reverse Split Shares, Warrants, Options, etc.) or account maintenance (proxy voting issues, etc.) shall be included, as a part of this agreement, as well as any additional shares issued or reduced in accordance with the authorized or issued and outstanding positions. -1- X. THIS AGREEMENT confirms that IST will be held harmless and be indemnified for any monetary legal proceedings, damages, or charges, fees, etc. in handling your record keeping and associate services when acting in accordance with established SEC, STA, IRS or IST procedures as required. XI. THIS AGREEMENT confirms that any attorney or other legal fees incurred by representing IST or the Client or any other acts will be the responsibility of the Client alone. XII. THIS AGREEMENT confirms that IST further agrees that, except as may be requested by the Client or required in order for IST to perform the services to which it has agreed herein, that it shall not disclose to any third party, any information about a stockholder or any information about the Client, which is provided to it; and without limiting the generality of the foregoing. XIII. THIS AGREEMENT confirms that this contract may be shortened upon written consent from IST and upon a written request from the Client and as approved by IST. The balance of any calendar year annual fees and estimated out-of-pocket fees will be paid in full and in “good funds” before the releasing of any records, correspondence, etc. XIV. THIS AGREEMENT confirms that IST also specifically agrees that it will not prepare and offer for sale or lease any list of stockholders of the Client. XV. THIS AGREEMENT IN WITNESS WHEREOF has been duly executed as of the 7th day of June, 2011. ILLINOIS STOCK TRANSFER COMPANY Dividend and Income Fund, Inc. By: /s/ Robert G. Pearson By: /s/ John F. Ramirez Robert G. Pearson Title:Vice President President & CEO WITNESS WITNESS /s/ Gregory Malatia /s/ David Chen (Signature) (Signature) Gregoria Malatia David Chen (Name Printed) (Name Printed) Dated June 9, 2011
